Exhibit 99.1 Dear Shareholders, Fiscal 2011 was a transformative year for YM BioSciences. Twelve months ago we were just starting to see encouraging results from some of the first myelofibrosis patients treated with CYT387 in our Phase I/II trial. Since then, CYT387 has continued to produce compelling positive data, with interim results reported at both the ASH 2010 and ASCO 2011 conferences from the first 60 patients enrolled in the trial. Reflecting the growing potential for CYT387, we elevated it to become YM’s lead product and recently raised in aggregate an additional $60 million in capital during the year. We have now completed enrolment of our Phase I/II trial, which had been expanded to include 166 patients across six centers. This trial will report updated data in December 2011 and guide the design of our Phase III program, anticipated to begin in mid-2012. In addition, we announced that given the favorable safety profile of CYT387 observed to date, we will initiate a complementary 60 patient Phase II BID clinical trial in calendar Q3, 2011 to augment data from the Phase I/II trial. Our team is also in the process of determining which additional clinical indications that it will evaluate CYT387’s effectiveness in and exploring opportunities to further develop and/or commercialize CYT387 with potential partners. During Fiscal 2011, CIMYM advised it would focus its involvement with nimotuzumab to supporting the development and commercialization activities of its licensees. Daiichi Sankyo Co., Ltd. has advised that it had recently evaluated nimotuzumab in a gastric cancer Phase II trial, and also completed recruitment for a Phase II trial in first-line NSCLC with data expected to be reported at a scientific conference in the calendar third quarter of 2011. Oncoscience AG (OSAG) has advised that final efficacy data from its adult glioma trial may be released in the second half of calendar 2011, once a biomarker correlation study has been completed. OSAG also advised that it continues to recruit patients into a Phase
